Detailed Action
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 August 2021.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 Lines 5 – 6: The line “… so as to be positioned at a same position in an axial direction of the rotational shaft …” could be better clarified “… so as to be positioned at a same point along the rotational shaft’s length …” or something similar to this effect.
Claim 11 Line 3: This line “… outer circumferential side are toward a side on which …” would be better clarified “… outer circumferential side are bent toward a side on which …” or something similar to this effect.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 3, 5 – 8, and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eizo et al. (Japanese Patent No. 59047735U hereinafter Eizo). Utilized machine translation of the non-english references are attached.

Regarding Claim 1, Eizo teaches a mixing impeller (figure 4: entire mixing element on shaft 7) comprising: multiple blade pairs each having two blades (see first annotated image of figure 4 below), wherein each blade comprises a blade inner portion extending from a rotational shaft and a blade outer portion (see first annotated image of figure 4 below), wherein the blades included in the multiple blade pairs are attached around the rotational shaft extending in a lateral direction (see first annotated image of figure 4 below: the two blades of each blade pair extend laterally from the longitudinally extending shaft), so as to be positioned at a same position in an axial direction of the rotational shaft (see second annotated image of figure 4 below: plurality of arms 9 and free rotation arm 22 of one blade of one blade pair terminates at the same relative position along the rotational shaft as the same elements of another blade of another blade pair; this is considered a reading on the preceding claim language [i.e. the blades included in the multiple blade pairs]), the two blades of each blade pair each have a shape that is symmetric about a symmetry plane that is a plane perpendicular to the rotational shaft (see first annotated image of figure 4 below: each blade of the each blade pair has a mirror image of itself across the line of symmetry), and the two blades of each blade pair are formed so as to extend from the rotational shaft side toward an outer circumferential side, which is a side on a periphery of the impeller (see first annotated image of figure 4 below: each blade of the each blade pair extends from shaft 7 to the periphery), and blade outer portions that are on the outer circumferential side are bent toward a (see first annotated image of figure 4 below: the blade outer portions of each blade of the two blades are bent to face each other).  

    PNG
    media_image1.png
    931
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    573
    media_image2.png
    Greyscale


Regarding Claim 2, Eizo teaches the mixing impeller (figure 4: entire mixing element on shaft 7) according to claim 1, wherein each blade outer portion is bent so as to form an obtuse angle with the inner blade portion extending from the rotational shaft (see third annotated image of figure 4 below: tangents of the inner and outer blades intersect and form obtuse angles).

    PNG
    media_image3.png
    830
    667
    media_image3.png
    Greyscale


Regarding Claim 3, Eizo teaches the mixing impeller (figure 4: entire mixing element on shaft 7) according to claim 1, wherein, the blade outer portions are provided with openings (see first annotated image of figure 4 above: there is an opening between the blade outer portion and the plate-like member).  

Regarding Claim 5, Eizo teaches the mixing impeller (figure 4: entire mixing element on shaft 7) according to claim 1, wherein, each blade inner portion that intersects the symmetry plane is bent so as to project toward a side opposite to the side on which the two blades face each other (see first annotated image of figure 4 above: the blade inner portions are bent towards a direction opposite the direction the blade outer portions are bent towards [that is away from each blade]).  

Regarding Claim 6, Eizo teaches the mixing impeller (figure 4: entire mixing element on shaft 7) according to claim 5, wherein each blade is attached to the rotational shaft so as to have an opening between the inner blade portion extending from the rotational shaft side toward the bent portion of the blade, and the rotational shaft (figure 4: cylinder 21 is considered an extension of the blade inner portion and there is space between it and shaft 7).  

Regarding Claim 7, Eizo teaches the mixing impeller (figure 4: entire mixing element on shaft 7) according to claim 1, further comprising plate-like members attached to both sides of the blades (see first annotated image of figure 4 above: plate-like members of blades are labeled & figure 3: one can see plurality of arms 9 are plate-like in nature).  

Claim 8, Eizo teaches the mixing impeller (figure 4: entire mixing element on shaft 7) according to claim 7, wherein the plate-like members attached to both sides of the blades have a shape extending beyond a structure of the blades in which the plate-like members conform to the bending of the blades (see first annotated image of figure 4 above: the plate-like members are the furthest extending portions of the mixing impeller [extending away from shaft 7] and bend in the same manner as the blade outer portions).  

Regarding newly introduced Claim 10, Eizo teaches a mixing impeller (figure 4: entire mixing element on shaft 7) comprising: multiple blade pairs each having two blades (see first annotated image of figure 4 above), wherein each blade comprises a blade inner portion extending from a rotational shaft and a blade outer portion (see first annotated image of figure 4 above), wherein the blades included in the multiple blade pairs are attached around the rotational shaft extending in a lateral direction (see first annotated image of figure 4 above: the two blades of each blade pair extend laterally from the longitudinally extending shaft), so as to be positioned at a same position in an axial direction of the rotational shaft (see second annotated image of figure 4 above: plurality of arms 9 and free rotation arm 22 of one blade of one blade pair terminates at the same relative position along the rotational shaft as the same elements of another blade of another blade pair; this is considered a reading on the preceding claim language because the subject of the claim limitation is quite broad [i.e. the blades included in the multiple blade pairs]), the two blades of each blade pair each have a shape that is symmetric about a symmetry plane that is a plane perpendicular to the rotational shaft (see first annotated image of figure 4 above: each blade of the each blade pair has a mirror image of itself across the line of symmetry), and the two blades of each blade pair are formed so as to extend from the rotational shaft side toward an outer circumferential side, which is a side on the periphery of the impeller (see first annotated image of figure 4 above: each blade of the each blade pair extends from shaft 7 to the periphery), and blade outer (see first annotated image of figure 4 above: the blade outer portions of each blade of a blade pair are bent to face each other).  

Regarding newly introduced Claim 11, Eizo teaches a mixing impeller (figure 4: entire mixing element on shaft 7) of claim 1, wherein the blades are located radially around a perimeter of the rotational shaft (see first annotated image of figure 4 above: the blades are located radially around shaft 7) and each blade pair comprises two adjacent blades (see first annotated image of figure 4 above: each blade pair comprises two adjacent blades), and wherein the blade outer portions that are on the outer circumferential side are toward a side on which the two blades face each other such that the blade outer portions that are on the outer circumferential side are angled inwardly towards an area between the two blades of the blade pair (see first annotated image of figure 4 above: the blade outer portions of the adjacent blades face each other).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	U.S. 5,318,360 to Langer teaches a mixing impeller with a symmetry plane. Regarding Claim 4, Langer is silent on blade outer portions that both intersect the symmetry plane and contain slit-like openings.

Response to Arguments
Per applicant’s amendments to the specification, the objection to the specification regarding the idiomatic and grammatical errors are withdrawn.	
Per applicant’s amendments to Claims 1 – 8, the 112b rejections regarding the idiomatic and grammatical errors are withdrawn.

Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1, “… so as to be positioned at a same position in an axial direction of the rotational shaft …” have been considered but are moot because the new ground of rejection does not rely on the prior interpretation of the primary reference in the prior rejection of record.
Applicant’s arguments with respect to claim 1, “… blade outer portions that are on the outer circumferential side are bent toward a side on which the two blades face each other …” have been considered but are moot because the new ground of rejection does not rely on the prior interpretation of the primary reference in the prior rejection of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774